DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/18/2022 has been entered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amended independent claim 1 has been narrowed to define organic solvents for the first and second solvents. This limitation, along with the requirements of primary and secondary milling steps as claimed, differentiates the instant invention from the prior art. 
Yoo was the closest prior art of record in teaching two milling steps after adding ingredients in the sequence as instantly claimed, but Yoo discourages the use of organic solvents to instead teach water as the solvent (see, inter alia, Yoo experimental examples versus comparative examples). 
An updated search of the prior art revealed that the state of the art (before and after the time of filing of the instant application) is deficit compared to the instant invention in one of two areas; i.e., prior art references, when teaching the claimed dual binder polymers and organic solvents as claimed, generally teach that either: 
1) secondary milling step is lacking, meaning first and second binder polymers and other ingredients are mixed simultaneously into a single slurry; or 
2) there is no mixing nor milling of first and second binder polymers together, but rather each is made into its own slurry and coated as two distinct layers onto a separator substrate. 
The Relevant Prior Art cited below falls into these two categories. Thus, a skilled artisan would not have found it obvious to carry out the order of adding first and second binder polymers with primary and secondary milling steps, while using organic solvents in the slurries, as claimed. Therefore, the instant invention is allowable over the prior art. 
Further, examiner notes that Table 1 on page 29 of the Specification filed 11/15/2019 provides support that two distinct milling steps as claimed impart desirable properties to the separator made by such process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks pages 6-7, filed 07/18/2022, with respect to Yoo teaching away from the use of organic solvents as now claimed have been fully considered and are persuasive. As discussed in the Interview Summary dated 07/19/2022, examiner disagrees with the assertions (on Remarks pages 7-8 of 07/18/2022) that Yoo fails to teach dissolving in water (since styrene-butadiene latex (an SBR material) cited from Yoo [0083] on page 2 of the 05/16/2022 Final Rejection is water-soluble and would thus dissolve when dispersed in water) and secondary milling (since mixing in a milling machine would result in particles being milled, see Final Rejection 05/16/2022 ‘Relevant Prior Art’ and ‘Response to Arguments’ sections) – however, such arguments are moot since the Yoo reference is ultimately overcome by the amendment filed 07/18/2022 as entered above, and there is no prior art reference found which would be combinable with Yoo to fairly suggest primary and secondary milling steps carried out on slurries involving organic solvent.  Thus, the rejections of 05/16/2022 have been withdrawn. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Exemplary references which lack primary and secondary milling steps but rather combine first and second binder polymers into one slurry:  
Kim et al. (US 2017/0179456 A1) – milling of first and second polymers simultaneously into one slurry, [0063, 0068, 0122]  
Kwon et al. (US 2021/0226300 A1) – two binder polymers simultaneously dissolved into single slurry with milling carried out only once when inorganic particles are added, [0096, 0105]
Han et al. (WO 2021256905 A1, see attached machine translation) – slurry for separator contains two binder polymers in organic solvent (Abstract; see also Example 1 on translation pg. 8/15).
Exemplary references which teach two slurries coated as separate layers onto a separator substrate: 
Ha et al. (US 2013/0316219 A1) – two coating steps (S2) and (S3) each with binders, [0011-0012]
Lee et al. (US 2011/0259505 A1, and family members as cited within present application history) – (S2) and (S3) independent slurry and binder solution coated onto substrate 
Yoon et al. (US 2019/0131604 A1) – two separate polymeric layers on substrate, [0013-0028], with milling only performed on binder solution when inorganic particles are added, [0093]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728